Petitioner appeals from an order granting respondent’s motion to modify an order previously made in a habeas corpus proceeding, which provides for custody and visitation of the infant children of the parties, and denying petitioner’s cross motion to award custody of the children to him, and to restrain respondent from removing the children from the State of New York. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur. [See post, p 893.]